LOERVA Vente tN ee OS

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK 1 DOC #: |
DATE FILED:

 

SIMON MARQUEZ MALDONADO, individually | Index No, 1:19-CV-03300-AJN
and on behalf of others similarly situated,

Plaintiff;

fProposed-Form-OF|
-against- JUDGMENT

WORKHORSE RESTAURANT INC. (D/B/A
REGIONAL), DARIO ARENELLA, PIETRO
ARENELLA (A.K.A PIERPAOLO), and JODY
ARENELLA,

Defendants.

 

 

JUDGMENT

On March 2, 2020 Plaintiff filed a notice of acceptance of offer of judgment pursuant to
Rule 68 of the Federal Rules of Civil Procedure;

NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

That the Plaintiff SIMON MARQUEZ MALDONADO have judgment against Defendants
WORKHORSE RESTAURANT INC. (D/B/A REGIONAL), DARIO ARENELLA, PIETRO
ARENELLA (A.K.A PIERPAOLO), and JODY ARENELLA (collectively “Defendants”), jointly
and severally, in the amount of $42,000, (Forty Two Thousand Dollars) which is inclusive of
attorneys’ fees and costs.

This judgment shall be in full satisfaction of all federal and state law claims or rights that
Plaintiff may have as to damages, or any other form of relief, arising out of the alleged acts or
omissions of the Defendants, in connection with the facts and circumstances that are the subject of

this action.

 

 
This judgment is entered pursuant to Rule 68 of the Federal Rules of Civil Procedure, and
is not to be construed as an admission of liability by the Defendants, or any officer, employee or
agent, either past or present of the Defendants; nor is it an admission that Plaintiff has suffered
any damages.

This judgment will act to release and discharge the Defendants; their successors or
assigned, and all past and present officers, employees, representatives, attorneys and agents of the
Defendants, from any and all claims that were or could have been alleged by Plaintiff on behalf of
himself and all others similarly situated in the above-referenced action. This judgment will operate
to waive Plaintiff's rights to any claim for interest on the amount of the judgment.

Plaintiff agrees that the payment of $42,000 (Forty Two Thousand Dollars) on or before

April 2, 2020 shall be a reasonable time for such payment.

Dated: March ‘2020
A ult

oka ISON J. NATHAN

 
